United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2077
Issued: February 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant, through her attorney, filed a timely appeal from the
January 18, 2007 decision of the Office of Workers’ Compensation Programs denying him a
schedule award for his hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to a schedule award for
his employment-related hearing loss.
FACTUAL HISTORY
On May 2, 2006 appellant, then a 58-year-old electrician, filed an occupational disease
claim alleging that his hearing loss was caused by his federal employment.
On May 24, 2006 the Office requested additional information about appellant’s claim. In
an undated letter, he stated that he had been a federal employee from 1996 to the present, during
which time he was exposed to various pneumatic tools, chipping, grinding and other industrial

noises for eight hours per day. Appellant stated that he was provided with and used earplugs at
work. On February 3, 2006 Alicia Peterson, an audiologist, stated that his pure tone screening
indicated bilateral severe-profound high frequency hearing loss.
She stated that the
configuration of the audiogram was consistent with a history of noise exposure.
On May 30, 2006 the employing establishment controverted appellant’s claim, stating
that he had not established that his hearing loss was related to his federal employment. It noted
that he began his employment on June 23, 1998 and that he had noise exposure at previous jobs
and in the military since 1966. The employing establishment and appellant’s supervisor agreed
that appellant was exposed to various pneumatic tools, chipping, grinding and other industrial
noises for 40 hours per week.
On July 17, 2006 the employing establishment submitted medical documentation related
to appellant’s annual hearing tests. On June 26, 2006 S.E. Lewis, an occupational audiologist
from the employing establishment clinic, reviewed appellant’s employment-related medical
records and stated that he had a preexisting bilateral hearing loss when he started with the
employing establishment and that it had not significantly changed. He noted that appellant
indicated that hearing loss was a problem on his entry physical examination papers, dated
June 12, 1998. Mr. Lewis stated that, beginning in 2001, appellant was restricted from working
in areas with noise greater than 85 decibels. In 2005, the work restriction was updated to include
no roaming work, no dry-dock work and no shipboard work. Appellant’s only personal noise
survey on file, conducted on May 9, 2000, showed an average exposure of 69.8 decibels. The
noise surveyor, Cheryl Lemmon, noted that the day of testing was not typical and that there was
much less noise than she had previously observed because so many people were absent from
work. On July 10, 2006 Dr. G.V. Blackwood, a senior medical officer at the employing
establishment’s clinic, stated that he reviewed Mr. Lewis’ findings and agreed with them. He
found that appellant had preexisting bilateral hearing loss and opined that, given the short time
that he had worked at the facility, his loss was not related to his employment.
On August 30, 2006 Dr. Duane Taylor, an Office medical adviser, stated that he could
not reach a decision in appellant’s case because the record did not contain information about the
calibration of the audiometers used in the two most recent audiograms. On September 28, 2006
the Office notified appellant and the employing establishment of the missing information and
requested that it be supplied within 15 days.1
By decision dated December 1, 2006, the Office denied appellant’s claim on the grounds
that he had submitted insufficient evidence to establish that the events occurred as alleged.
On December 8, 2006 the Office rescinded the December 1, 2006 decision and referred
appellant for a second opinion examination with Dr. Alan Keyes, a Board-certified
otolaryngologist. On January 12, 2007 Dr. Keyes found that appellant had sensorineural loss in
excess of what would be predicted on the basis of presbycusis and that his workplace exposure
was sufficient to have caused the loss. He noted that the loss pattern was characteristic of
noise-related hearing loss. Dr. Keyes found that, for 500, 1,000, 2,000 and 3,000 cycles per
1

On December 8, 2006 appellant submitted the requested information.
December 13, 2006.

2

It was received by the Office on

second, (cps) appellant had, respectively, 5, 10, 20 and 65 decibel losses for the right ear and 5,
10, 25 and 65 decibel losses for the left ear.2 Based on the formula from the American Medical
Association, Guides for the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed.
2001), he found that appellant had 0 percent monaural impairment for the right ear and
1.9 percent monaural impairment of the left ear.
By decision dated January 18, 2007, the Office accepted appellant’s claim for bilateral
sensorineural hearing loss. The Office authorized appellant to receive hearing aids, but stated
that, based on the opinion of Dr. Keyes, he was not eligible for a schedule award because his
hearing loss was not ratable.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act and its
implementing regulations sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of scheduled members or functions of
the body.3 However, the Act does not specify the manner in which the percentage of loss is to be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.7 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the

2

The results were identical for bone conduction losses, with the exception of 2,000 cps in the left ear, which had
a 20, rather than 25, decibel loss.
3

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.404.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides at 246-51 (5th ed. 2001).

6

Id.

7

Id.

8

Id.

3

amount of the binaural hearing loss.9 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.10
ANALYSIS
The Office found that appellant sustained hearing loss causally related to his federal
employment duties, but that it was not ratable. Therefore the issue to be resolved is whether his
hearing loss is substantial enough to entitle him to a schedule award.
On January 12, 2007 Dr. Alan Keyes, a Board-certified otolaryngologist, found that
appellant had a sensorineural hearing loss pattern characteristic of noise-related loss. He stated
that that the workplace exposure was sufficient to have caused the loss. Dr. Keyes measured air
conduction losses as, respectively, 5, 10, 20, and 65 decibels for the right ear and 5, 10, 25 and
65 decibels for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cps. The right ear
decibel losses, added together, totaled 100 decibels, which, when divided by 4, resulted in an
average hearing loss of 25 decibels. Dr. Keyes reduced the average loss by the “fence” of
25 decibels to equal 0, which, when multiplied by the established factor of 1.5, resulted in a
0 percent monaural hearing loss for the right ear. Based on this same formula, Dr. Keyes found
that appellant had a 1.9 percent monaural impairment of the left ear. The Board finds that
Dr. Keyes properly followed the A.M.A., Guides when he found that appellant had 0 percent
monaural impairment for the right ear and a 1.9 percent monaural impairment of the left ear.
In its January 18, 2007 decision, the Office incorrectly stated that Dr. Keyes’ opinion
established that appellant had no ratable hearing loss. The Board notes that the record does not
contain the report of an Office medical adviser or other physician finding that Dr. Keyes
misapplied the A.M.A., Guides or that his findings were inaccurate. As the record establishes
that appellant has a ratable hearing loss in his left ear, the Board finds that the January 18, 2007
decision of the Office should be reversed in part and remanded for awarding of a schedule award
in the amount of a two percent monaural, left ear, loss of hearing.11
CONCLUSION
The Board finds that appellant has established that he is entitled to a schedule award for
two percent monaural, left ear, employment-related hearing loss.

9

Id.

10

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 011570 (issued August 13, 2002).
11

The A.M.A., Guides provide that rounding off is to be to the nearest whole number. A.M.A. Guides at 20. See
e.g., Jesse Mendoza, 54 ECAB 802, 806 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2007 is affirmed in part and reversed in part and
remanded for action consistent with this decision.
Issued: February 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

